Order filed May 9, 2013




                                     In The


        Eleventh Court of Appeals
                                  __________

                              No. 11-13-00054-CR
                                  __________

                  MARK JOSEPH SHUMSKI, Appellant

                                        V.

                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 271st District Court
                               Wise County, Texas
                          Trial Court Cause No. CR16247


                                    ORDER
      This appeal has become stalled due to the failure of Jeffery Goodwyn, the
court reporter for the 271st District Court, to prepare and file in this court the
reporter’s record. The reporter’s record was originally due on February 11, 2013.
On March 13, 2013, Goodwyn filed a request for an extension of time in which to
file the reporter’s record. On April 2, 2013, this court granted the request in part
and extended the deadline to April 12, 2013. We have had no further
communication from Mr. Goodwyn.
      By this order, Jeffery Goodwyn is ORDERED to file the reporter’s record in
this cause on or before May 24, 2013.
      It is further ordered by this court that the clerk of this court furnish a copy of
this order to the trial court from which this appeal has been taken.




                                                      PER CURIAM


May 9, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                           2